Exhibit 10.49

CONTANGO OIL AND GAS COMPANY

ANNUAL INCENTIVE PLAN



--------------------------------------------------------------------------------

CONTANGO OIL AND GAS COMPANY

ANNUAL INCENTIVE PLAN

 

1. Purpose

The purpose of the Contango Oil and Gas Company Annual Incentive Plan (the
“Plan”) is to enhance the ability of Contango Oil and Gas Company to attract,
reward and retain senior executive employees, to strengthen employee commitment
to Contango Oil and Gas Company’s success and to align employee interests with
those of Contango Oil and Gas Company’s stockholders by providing variable
compensation, based on the achievement of performance objectives. To this end,
the Plan provides a means of annually rewarding participants based on the
performance of Contango Oil and Gas Company and its business units and, where
appropriate, on a participant’s personal performance. The Plan is intended to
meet the requirements for a “qualified performance-based compensation” under
section 162(m) of the Internal Revenue Code of 1986, as amended.

 

2. Definitions

(a) “Award” shall mean an incentive award earned by a Participant under the Plan
for any Performance Period.

(b) “Base Salary” shall mean the Participant’s annual base salary rate in effect
at the beginning of a Performance Period. Base Salary does not include Awards
under this Plan or any other short-term or long-term incentive plan, imputed
income from programs such as group-term life insurance, or non-recurring
earnings such as moving expenses. Base Salary is based on annual salary before
reductions for deferrals under Company-sponsored deferred compensation plans,
contributions under Code section 401(k) and contributions to flexible spending
accounts under Code section 125.

(c) “Board” shall mean the Company’s Board of Directors.

(d) “Change of Control” shall be deemed to have occurred upon the first to occur
of any of the following events:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) other than Mr. Kenneth R. Peak becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 25% of the voting power of the
then outstanding securities of the Company; provided that a Change of Control
shall not be deemed to occur as a result of a transaction in which the Company
becomes a subsidiary of another corporation and in which the stockholders of the
Company, immediately prior to the transaction, will beneficially own,
immediately after the transaction, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the parent corporation would
be entitled in the election of directors;



--------------------------------------------------------------------------------

(ii) The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), (ii) a sale or
other disposition of all or substantially all of the assets of the Company, or
(iii) a liquidation or dissolution of the Company;

(iii) Any person has commenced a tender offer or exchange offer for a majority
of the voting power of the then outstanding shares of the Company; or

(iv) After the date this Plan is approved by the stockholders of the Company,
directors are elected such that a majority of the members of the Board shall
have been members of the Board for less than two years, unless the election or
nomination for election of each new director who was not a director at the
beginning of such two-year period was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended or any
successor statute thereto.

(f) “Committee” shall mean the Equity and CEO Compensation Committee of the
Board, or such other committee as the Board shall designate. The Committee shall
consist of two or more persons appointed by the Board, all of whom shall be
“outside directors” as defined under Code section 162(m) and related Treasury
regulations.

(g) “Company” shall mean Contango Oil and Gas Company and any successor
corporation.

(h) “Effective Date” shall mean July 1, 2009, subject to approval of the Plan by
the stockholders of the Company.

(i) “Participant” for any Performance Period shall mean a senior executive
employee of the Company or a subsidiary who is designated by the Committee to
participate in the Plan for the Performance Period.

(j) “Performance Goals” for any Performance Period, shall mean:

(i) The performance goals of the Company and its subsidiaries or one or more
business units, as specified by the Committee, shall be based on one or more of
the following objective criteria, either in absolute terms or in comparison to
publicly available industry standards or indices: stock price, earnings per
share, price-earnings multiples, net earnings, operating earnings, revenue,
increase in gas, oil or mineral reserves, finding and development costs,
tax-effected finding and development costs, EBITDAX (earnings before interest,
taxes, depreciation, amortization, geological and geophysical expenses,
impairments, dry hole expenses and lease expiration and relinquishment
expenses), return on assets, stockholder return, return on equity, return on
capital employed, relative performance to a comparison group designated by the
Committee, increase in gas, oil or mineral reserves and increase in reserves per
share. The performance goals may relate to one or more business units or the
performance of the Company as a whole, or any combination of the foregoing.

 

2



--------------------------------------------------------------------------------

(ii) To the extent applicable, the Committee, in determining whether and to what
extent a Performance Goal has been achieved, shall use the information set forth
in the Company’s audited financial statements and other objectively determinable
information. The Performance Goals established by the Committee may be (but need
not be) different each Performance Period, and different Performance Goals may
be applicable to different Participants.

(k) “Performance Period” shall mean the fiscal year of the Company or any other
period of up to 12 months designated by the Committee with respect to which an
Award may be earned.

(l) “Plan” shall mean this Contango Oil and Gas Company Annual Incentive Plan,
as in effect from time to time.

(m) “Target Award” shall mean the targeted amount, expressed as a percentage of
the Participant’s Base Salary or a fixed dollar amount, that the Participant
will earn as an Award for the Performance Period if the targeted level of
performance is achieved for each of the Performance Goals set by the Committee
for the Participant. A Participant’s Target Award shall be determined by the
Committee based on the Participant’s responsibility level, position or such
other criteria as the Committee shall determine.

 

3. Eligibility

All senior executive employees of the Company and its subsidiaries are eligible
to participate in the Plan. The Committee shall designate which senior executive
employees shall participate in the Plan for each Performance Period. In order to
be eligible to receive an Award with respect to any Performance Period, an
employee must be actively employed by the Company or a subsidiary on the last
day of the Performance Period, except as provided in Section 7.

 

4. Administration

(a) Committee Authority. The Plan shall be administered by the Committee. The
Committee shall have full discretionary authority to establish the rules and
regulations relating to the Plan, to interpret the Plan and those rules and
regulations, to select Participants in the Plan, to determine each Participant’s
Target Award and Award amount, to approve all Awards, to decide the facts in any
case arising under the Plan and to make all other determinations, including
factual determinations, and to take all other actions necessary or appropriate
for the proper administration of the Plan, including the delegation of such
authority or power, where appropriate. All powers of the Committee shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.

 

3



--------------------------------------------------------------------------------

(b) Committee Determinations. All Awards shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Award, that
all decisions and determinations of the Committee shall be final and binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under such Award. Awards need not be uniform as among
Participants. The Committee’s administration of the Plan, including all such
rules and regulations, interpretations, selections, determinations, approvals,
decisions, delegations, amendments, terminations and other actions, shall be
final and binding on the Company and all employees of the Company, including,
the Participants and their respective beneficiaries.

 

5. Determination of Awards

(a) Target Awards and Performance Goals. As soon as practicable, but no later
than the earlier of (i) 90 days after the beginning of the Performance Period or
(ii) the date on which 25% of the Performance Period has been completed, or such
other date as may be required or permitted under applicable regulations under
Code section 162(m), the Committee shall determine the senior executive
employees who shall be Participants during that Performance Period, each
Participant’s Target Award and the Performance Goals for each Participant, all
of which shall be set forth in the Committee’s minutes. The Target Awards may
provide for differing amounts to be paid based on differing thresholds of
performance. The Committee shall specify in the minutes how the financial
calculations for the Performance Goals will be made, including what, if any,
adjustments shall be made in the event of a change in corporate capitalization,
corporate transaction, extraordinary event, change in applicable accounting
rules or principles, or other event. The Committee shall establish a maximum
dollar amount that may be paid to a Participant for the Performance Period. The
Company shall notify each Participant of the Participant’s Target Award and the
applicable Performance Goals for the Performance Period.

(b) Earning an Award. A Participant will earn an Award for a Performance Period
based on the level of achievement of the Performance Goals established by the
Committee for that period; provided that the Committee may reduce (but not
increase) an Award below the level determined based on the Performance Goals. A
Participant will receive no Award if the level of achievement of Performance
Goals is below the minimum required to earn an Award for the Performance Period,
as specified by the Committee at the time the Performance Goals are established.

(c) Maximum Award Amount. The maximum Award payable to any Participant for any
Performance Period shall not exceed $7,000,000.

(d) Section 162(m). Awards shall be based on Performance Goals for each
Performance Period that shall satisfy the requirements for “qualified
performance-based compensation” under Code section 162(m), including the
requirement that the achievement of the Performance Goals be substantially
uncertain at the time they are established and that the Performance Goals be
established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the Performance Goals have been
met. An Award that is designated as “qualified performance-based compensation”
under Code section 162(m) may not be awarded as an alternative to any other
award that is not designated as “qualified performance-based compensation,” but
instead must be separate and apart from all other awards made. The Committee is
authorized to reduce an Award for any Performance Period based upon its
assessment of personal performance or other factors, but not to increase the
Award beyond the amount determined based on achievement of the Performance Goals
for that Participant. Any reduction of a Participant’s Award shall not result in
an increase in any other Participant’s Award.

 

4



--------------------------------------------------------------------------------

6. Payment of Awards

The Committee shall certify and announce the Awards that will be paid by the
Company to each Participant as soon as practicable following the final
determination of the Company’s financial results for the relevant Performance
Period. Awards shall be paid in cash or in the form of Company stock or stock
units. Any Company stock or stock units shall be issued under the Company’s 2009
Equity Compensation Plan or a successor plan.

 

7. Limitations on Rights to Payment of Awards

(a) Employment. No Participant shall have any right to receive payment of an
Award under the Plan for a Performance Period unless the Participant remains in
the employ of the Company through the last day of the Performance Period;
provided, however, that the Committee may determine that if a Participant’s
employment with the Company terminates prior to the end of the Performance
Period, the Participant shall remain eligible to receive a pro-rated portion of
any Award that would otherwise have been earned for the Performance Period, in
such circumstances as the Committee deems appropriate. If payments are to be
made under the Plan after a Participant’s death, such payments shall be made to
the personal representative of the Participant’s estate.

(b) Leaves of Absence. If a Participant is on an authorized leave of absence
during the Performance Period, the Participant may be eligible to receive a
pro-rated portion of any Award that would otherwise have been earned, as
determined by the Committee.

 

8. Change of Control

Unless the Committee determines otherwise, if a Change of Control occurs prior
to the end of a Performance Period, each Participant shall receive an Award for
the Performance Period in which the Change of Control occurs, based on
performance measured as of the date of the Change of Control, or as otherwise
determined by the Committee. Payment shall be made within 60 days after the
Change of Control (regardless of whether the Participant remains employed after
the Change of Control).

 

9. Deferrals

Notwithstanding the foregoing, the Committee may permit a Participant to defer
receipt of an Award that would otherwise be payable to the Participant. The
Committee shall establish rules and procedures for any such deferrals,
consistent with the applicable requirements of Code section 409A.

 

10. Amendments

The Committee may at any time amend this Plan; provided, however, that the
Committee shall not amend the Plan without stockholder approval if such approval
is required by Code section 162(m). The Plan must be reapproved by the Company’s
shareholders no later than the first shareholders meeting that occurs in the
fifth year following the year in which the shareholders previously approved the
Plan, if additional Awards are to be paid under the Plan and if required by
section 162(m) of the Code or the regulations thereunder. Except as provided in
Subsection 12(g) below, no amendment that adversely affects any Participant’s
rights to an Award that has been earned prior to the date of the amendment shall
be effective unless the Participant consents to the amendment.

 

5



--------------------------------------------------------------------------------

11. Termination

The Committee may terminate this Plan at any time. In the case of termination of
the Plan, each Participant may receive a pro-rated portion of the Award that
would otherwise have been earned for the then current Performance Period had the
Plan not been terminated, as determined by the Committee. Each Award shall be
paid as soon as practicable, but in no event later than 2 1/2 months after the
Performance Period in which the Plan terminates.

 

12. Miscellaneous Provisions

(a) No Employment Right. This Plan is not a contract between the Company and any
employee or Participant. Neither the establishment of this Plan, nor any action
taken hereunder, shall be construed as giving any employee or any Participant
any right to be retained in the employ of the Company. The Company is under no
obligation to continue the Plan. Nothing contained in the Plan shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board or committees thereof, to change the
duties or the character of employment of any employee or to remove any
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.

(b) No Assignment. A Participant’s right and interest under the Plan may not be
assigned or transferred, except upon death as provided in Section 7 of the Plan,
and any attempted assignment or transfer shall be null and void.

(c) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Awards under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(d) Obligations to the Company. If a Participant becomes entitled to payment of
an Award under the Plan, and if at such time the Participant has outstanding any
debt, obligation or other liability representing an amount owing to the Company,
then the Company may offset such amount owed to it against the Award otherwise
distributable. Any determination under this Section 12(d) shall be made by the
Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------

(e) Withholding Taxes. All Awards under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements. The
Company may require that the Participant or his or her personal representative
pay to the Company the amount of any federal, state or local taxes that the
Company is required to withhold with respect to such Awards, or the Company may
deduct from other wages paid by the Company the amount of any withholding taxes
due with respect to such Awards.

(f) Stockholder Approval. Notwithstanding any provision of the Plan to the
contrary, all Awards will be made contingent upon, and subject to, stockholder
approval of the Plan at the 2009 annual stockholders’ meeting.

(g) Compliance with Law. It is the intent of the Company that the Plan and
Awards under the Plan comply with the applicable provisions of Code
section 162(m) and that Awards qualify for the “short-term deferral” exception
to Code section 409A. To the extent that any legal requirement of Code
section 162(m) or 409A as set forth in the Plan ceases to be required under Code
section 162(m) or 409A, that Plan provision shall cease to apply. The Committee
may revoke any Award if it is contrary to law or modify an Award to bring it
into compliance with any valid and mandatory government regulation.

(h) Governing Law. The validity, construction, interpretation and effect of the
Plan shall exclusively be governed by and determined in accordance with the law
of the state if Delaware, without giving effect to the conflict of laws
provisions thereof.

 

7